Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2022 regarding the double patenting rejections have been fully considered but they are not persuasive. Applicant states that they are willing to file a TD upon receiving a notice of allowability. That is not considered a response to the double patenting rejections. Therefore, the previous double patenting rejections stand.

Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 04/20/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 8 of applicant arguments/remarks, filed 04/20/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the prior art references Reiderman and Prammer do not teach the limitations “initiating, after a wait time, a second azimuthally selective NMR excitation at the first frequency using the first transversal-dipole antenna, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the azimuthally selective NMR excitation.” Applicant further elaborates that Reiderman and Prammer “initiating a wait time that is based on the rotational motion of the NMR tool, as recited in claim 1.”
	The examiner respectfully disagrees. First, the examiner would like to point out that the argued limitation does not only disclose that the wait time is based on “rotational motion”. Specifically, the wait time can also be based on the “sequence timing of the azimuthally selective NMR excitation.” Further, the combination of Reiderman and Prammer does in fact teach the argued limitations including rotational motion. Reiderman teaches a wait time and azimuthally selective excitations [¶0038, wherein waiting for the magnetization to recover is disclosed. ¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.]; and initiating, after a wait time, a second azimuthally selective NMR excitation at the first frequency using the first transversal-dipole antenna [¶0047 wherein the operation in Fig. 4A-B can be repeated. Therefore, the acquisition at the first frequency can be repeated. ¶0038, wherein a wait time is performed at a first frequency. See also rest of reference.].
	Prammer, which is also in the field of NMR teaches, initiating, after a wait time, a second NMR excitation at the first frequency using the antenna, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the first NMR excitation [¶0141, wherein the wait time can be extended so that the new CPMG excitation is started in a favorable time window. Therefore, the wait time will be based on the sequence timing of the first NMR excitation because the sequence timing of the first excitation has to be known and taken into account since the wait time occurs after the first NMR excitation and the wait time is used to start a new measurement in a favorable time window. ¶0157 and ¶0186, wherein the RPM (= instantaneous angular velocity) is measured at the start of Fig. 9 and Fig. 9 is used to determine the length of the wait time according to ¶0186 and Fig. 36. Fig. 9, wherein the RPM is calculated to determine the drill mode (normal, stack-slip, and whirling). ¶0153-0154, wherein wait times are adjusted based on modes. ¶0141, wherein the wait time is also based on the lateral tool motion, therefore wait time is based on the angular position of the NMR sensor. See also rest of reference.].
	Therefore, the prior art rejection of Reiderman, in view of Prammer stands and the arguments are not considered persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13-15, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 9, 13, 15, 19 of U.S. Patent No. 10,768,334. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-7, 9, 13, 15, 19 of ‘334 teach all the limitations of claims  1, 13-15, and 18 of the current application.

Claims 1, 13-15, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10-13, 16-26 of U.S. Patent No. 9,377,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6, 10-13, 16-26 of ‘557 teach all the limitations of claims 1, 13-15, and 18 of the current application.

Claims 1, 13-15, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, 13, 17, 19 of U.S. Patent No. 10,197,698. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 11, 13, 17, 19 of ‘698 teach all the limitations of claims 1, 13-15, and 18 of the current application.

Claims 1, 13-15, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14, 17-20 of U.S. Patent No. 10,782,445. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11-14, 17-20 of ‘445 teach all the limitations of claims 1, 13-15, and 18 of the current application.

Claims 1, 13-14, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 14 of U.S. Patent No. 10,222,505. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 9, 14 of ‘505 teach all the limitations of claims 1, 13-14, and 18 of the current application.

Claim Objections
Claim 2 is objected to because of the following informalities:  improper wording. The phrase “the time for the at least one sensitivity region” should be changed to ““a time for the at least one sensitivity region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the claim includes the limitation “a forced recovery pulse having a same duration and amplitude as the excitation pulse and having a phase of a RF carrier opposite to that of the excitation pulse”. However, claim 12 depends from claim 1, wherein claim 1 discloses “a wait time”. It is unclear why a wait time and forced recovery pulse are used for the magnetization to return to equilibrium.

Regarding claim 13, the limitation “wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field”. The term “the static magnetic field” lacks antecedent basis and it is unclear from the claim limitations what component is producing the static magnetic field. 
Claims 14-17 are rejected for depending on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiderman (US 2015/0061665), in view of Prammer (US 2004/0124837).

Regarding claim 1, Reiderman teaches a method comprising: 
	disposing a nuclear magnetic resonance (NMR) sensor into a borehole, the NMR sensor comprising: 
		a magnet assembly to create a static magnetic field [Fig. 2A-B, wherein the magnet assembly includes 11A-B and 12. See also rest of reference.], and 
		a first transversal-dipole antenna having an azimuthally selective response function to generate a radio frequency (RF) magnetic field [Fig. 2A-B, transversal-dipole antenna 15 and 16. See also rest of reference.]; and 
	while rotating the NMR sensor [¶0035, ¶0043, ¶0063]: 
		initiating azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the first transversal-dipole antenna and the magnet assembly [¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.], wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field [¶0041, wherein the azimuthal selectivity is defined by the magnet assembly and the antenna assembly. See also ¶0026 and rest of reference.]; and 
		acquiring one or more azimuthally selective NMR signals at the first frequency using the first transversal-dipole antenna [¶0038, wherein multiple frequencies are used. See also rest of reference.].
	Reiderman further teaches a wait time and azimuthally selective excitations [¶0038, wherein waiting for the magnetization to recover is disclosed. ¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.]; and initiating, after a wait time, a second azimuthally selective NMR excitation at the first frequency using the first transversal-dipole antenna [¶0047 wherein the operation in Fig. 4A-B can be repeated. Therefore, the acquisition at the first frequency can be repeated. ¶0038, wherein a wait time is performed at a first frequency. See also rest of reference.].
	However, Reiderman is silent in teaching wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the NMR excitation.
	Prammer, which is also in the field of NMR teaches, initiating, after a wait time, a second NMR excitation at the first frequency using the antenna, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the first NMR excitation [¶0141, wherein the wait time can be extended so that the new CPMG excitation is started in a favorable time window. Therefore, the wait time will be based on the sequence timing of the first NMR excitation because the sequence timing of the first excitation has to be known and taken into account since the wait time occurs after the first NMR excitation and the wait time is used to start a new measurement in a favorable time window. ¶0157 and ¶0186, wherein the RPM (= instantaneous angular velocity) is measured at the start of Fig. 9 and Fig. 9 is used to determine the length of the wait time according to ¶0186 and Fig. 36. Fig. 9, wherein the RPM is calculated to determine the drill mode (normal, stack-slip, and whirling). ¶0153-0154, wherein wait times are adjusted based on modes. ¶0141, wherein the wait time is also based on the lateral tool motion, therefore wait time is based on the angular position of the NMR sensor. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006, ¶0141, Fig. 9 and 36], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].
Regarding claim 2, Reiderman and Prammer teach the limitations of claim 1, which this claim depends from.
	Reiderman is silent in teaching wherein the wait time is greater than the time for the at least one sensitivity region to return to thermal equilibrium.
	Prammer further teaches wherein the wait time is greater than the time for the at least one sensitivity region to return to thermal equilibrium [¶0141, wherein longer wait times can be used when there is tool motion. Wait times are used for magnetization to recover. Therefore, longer wait times will be longer/greater than the time for the at least one sensitivity region to return to thermal equilibrium. See also ¶0006 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006, ¶0141, Fig. 9 and 36], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].

Regarding claim 4, Reiderman and Prammer teach the limitations of claim 1, which this claim depends from.
	Reiderman and Prammer both further teach wherein the azimuthally selective NMR excitation comprises a series of CPMG pulse trains, wherein each pulse train has a train length, and wherein the sequence timing is determined by the train length, a train repetition time, and the number of trains in the series [Reiderman - ¶0032; ¶0046; Prammer - ¶00186. See also rest of both references.].

Regarding claim 5, Reiderman and Prammer teach the limitations of claim 4, which this claim depends from.
	Reiderman further teaches azimuthally selective NMR excitation comprises producing an the azimuthally selective NMR response function [¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.].
	However, Reiderman is silent in teaching wherein initiating the NMR excitation comprises producing an NMR response in a selected azimuthal aperture, and wherein the train length, the train repetition time, and the number of trains in the series are selected based on the selected azimuthal aperture and rotation of the NMR sensor.
	Prammer further teaches wherein initiating the azimuthally selective NMR excitation comprises producing an NMR response function in a selected azimuthal aperture [¶0098. See also rest of reference.], and wherein the train length, the train repetition time, and the number of trains in the series are selected based on the selected azimuthal aperture and rotation of the NMR sensor [¶0098, wherein the aperture is in the antenna and sets the measurement volume. The antenna is used to excite and acquire NMR signals from the measurement volume using CPMG pulse sequences which include train length, the train repetition time, and the number of trains. Therefore, the train length, the train repetition time, and the number of trains are based on the aperture. ¶0024 and ¶0155-0165, wherein the type of CPMG is selected during stick/slip mode and is executed based on the RPM or rotational speed. See Fig. 9 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006, ¶0141, Fig. 9 and 36], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].

Regarding claim 6, Reiderman and Prammer teach the limitations of claim 5, which this claim depends from.
	Reiderman further teaches angular velocity of rotation [¶0043, ¶0063, wherein the NMR tool rotations and therefore has an angular velocity.]. 
	However, Reiderman is silent in teaching wherein the number of trains is based on the average velocity of the NMR sensor.
	Prammer further teaches wherein the number of trains is based on the average velocity of the NMR sensor [¶0186, wherein the CPMG is executed based on the average velocity measurements. Therefore, the number of trains is based on the average velocity. See also ¶0157-0159 Fig. 9 and 36 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006 and ¶0141], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063]. Further, it would have been obvious to try using the angular velocity of rotation measurements of Reiderman as the averaged velocities of Prammer because Reiderman teaches it is known in the art that angular velocity affects measurements [Reiderman - ¶0035, ¶0043, ¶0063] and Prammer also teaches it is known that average velocity is needed to determine what type of drill mode is occurring, which will also affect how measurement is performed [Prammer - ¶0157-0159]. 

Regarding claim 7, Reiderman and Prammer teach the limitations of claim 5, which this claim depends from.
	Reiderman and Prammer further teach wherein the number of trains corresponds to a number of azimuthally selective regions excited by the first transversal-dipole antenna [Reiderman - ¶0025, wherein distinct sub-volumes can be excited and measured. ¶0038, wherein CPMG pulse sequence is used to measure a sub-volume. Therefore, the number of trains of the CPMG sequences used to measure the sub-volumes depends on the number of sub-volumes. Prammer - ¶0113, ¶0140-0141 wherein CPMG pulse sequence is used to measure a sub-volume. Therefore, the number of trains of the CPMG sequences used to measure the sub-volumes depends on the number of sub-volumes.].

Regarding claim 8, Reiderman and Prammer teach the limitations of claim 1, which this claim depends from.
	Reiderman further teaches further comprising: initiating azimuthally averaged NMR excitation at a second frequency using a second transversal-dipole antenna, wherein the second transversal-dipole antenna has an axially symmetrical response function [¶0015-0016 and ¶0038-0040, wherein the antennae provide axially symmetric responses. The excitations are axially symmetric to provide roundness. Therefore, the antenna provide an averaged NMR excitation. See also ¶0036 of the current application which states that “axial symmetric, i.e. azimuthally averaged.” See also rest of reference.]; and acquiring an azimuthally averaged NMR signal at the second frequency [¶0015-0016 and ¶0038-0040, wherein the antennae provide axially symmetric responses. See also rest of reference.].

Regarding claim 9, Reiderman and Prammer teach the limitations of claim 8, which this claim depends from.
	Reiderman further teaches wherein the axial symmetric NMR excitation is initiated during the wait time [¶0038, wherein by acquiring NMR data on a second frequency while waiting for nuclear magnetization to recover (e.g., after a CPMG pulse train) on a first frequency. See also ¶0015-0016, ¶0040 and rest of reference.].

Regarding claim 10, Reiderman and Prammer teach the limitations of claim 8, which this claim depends from.
	Reiderman further teaches further comprising: initiating azimuthally selective NMR excitation at a third frequency using the first transversal-dipole antenna [¶0038-0039, wherein by acquiring NMR data at multiple frequencies. See also rest of reference.]; and acquiring one or more azimuthally selective NMR signals at the third frequency using the first transversal-dipole antenna [¶0038-0039, wherein by acquiring NMR data at multiple frequencies. See also rest of reference.].

Regarding claim 11, Reiderman and Prammer teach the limitations of claim 10, which this claim depends from.
	Reiderman further teaches wherein the azimuthally selective NMR excitation at a third frequency is initiated during a wait time [¶0038, wherein executing a pulse sequence at another frequency while waiting for the magnetization to recover is disclosed. See also rest of reference.].
	However, Reiderman is silent in teaching wherein the wait time, is greater than a time needed for nuclear magnetization to recover to thermal equilibrium.
	Prammer, which is also in the field of NMR, teaches wherein the wait time, is greater than a time needed for nuclear magnetization to recover to thermal equilibrium  [¶0141, wherein longer wait times can be used when there is tool motion. Wait times are used for magnetization to recover. Therefore, longer wait times will be longer/greater than the time for the at least one sensitivity region to return to thermal equilibrium. See also ¶0006 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006 and ¶0141], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].

Regarding claim 13, Reiderman teaches a nuclear magnetic resonance (NMR) sensor comprising: 
	a magnet assembly having a first end piece magnet and a second end piece magnet [Fig. 2A-B, end piece magnets 11A-B. See also rest of reference.]; and
	a first transversal-dipole antenna having an azimuthally selective response function to  generate a radio frequency (RF) magnetic field [¶0036, wherein the dipole antenna is azimuthally selective. See also rest of reference.]; 
	the NMR sensor configured to: 
		initiate azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the first transversal-dipole antenna and the magnet assembly  [¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.], wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field [¶0041, wherein the azimuthal selectivity is defined by the magnet assembly and the antenna assembly. See also ¶0026 and rest of reference.]; and 
		acquire one or more azimuthally selective NMR signals at the first frequency using the first transversal-dipole antenna [¶0038, wherein multiple frequencies are used. See also rest of reference.].
	Reiderman further teaches a wait time and azimuthally selective excitations [¶0038, wherein waiting for the magnetization to recover is disclosed. ¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.]; and initiate, after a wait time, a second azimuthally selective NMR excitation at the first frequency using the first transversal-dipole antenna [¶0047 wherein the operation in Fig. 4A-B can be repeated. Therefore, the acquisition at the first frequency can be repeated. ¶0038, wherein a wait time is performed at a first frequency. See also rest of reference.].
	However, Reiderman is silent in teaching wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the NMR excitation.
	Prammer, which is also in the field of NMR teaches, initiating, after a wait time, a second NMR excitation at the first frequency using the antenna, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the first NMR excitation [¶0141, wherein the wait time can be extended so that the new CPMG excitation is started in a favorable time window. Therefore, the wait time will be based on the sequence timing of the first NMR excitation because the sequence timing of the first excitation has to be known and taken into account since the wait time occurs after the first NMR excitation and the wait time is used to start a new measurement in a favorable time window. ¶0157 and ¶0186, wherein the RPM (= instantaneous angular velocity) is measured at the start of Fig. 9 and Fig. 9 is used to determine the length of the wait time according to ¶0186 and Fig. 36. Fig. 9, wherein the RPM is calculated to determine the drill mode (normal, stack-slip, and whirling). ¶0153-0154, wherein wait times are adjusted based on modes. ¶0141, wherein the wait time is also based on the lateral tool motion, therefore wait time is based on the angular position of the NMR sensor. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006, ¶0141, Fig. 9 and 36], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].

Regarding claim 14, Reiderman and Prammer teach the limitations of claim 13, which this claim depends from.
	Reiderman further teaches further comprising a second transversal-dipole antenna having axially symmetrical response function [¶0015-0016 and ¶0036, wherein there are two dipole antennae and the antenna are axially symmetric. See also rest of reference.].

Regarding claim 15, Reiderman and Prammer teach the limitations of claim 13, which this claim depends from.
	Reiderman further teaches wherein the magnet assembly has a central magnet disposed axially between the first end piece magnet and the second end piece magnet [Fig. 2A-B, central magnet 12. See also rest of reference.], 
	wherein the second transversal-dipole antenna is at least partially disposed circumferentially around the central magnet [Fig. 2A-B, dipole antenna 15. See also rest of reference.], 
	wherein the first transversal-dipole antenna and the second transversal-dipole antenna are disposed between the first end piece magnet and the second end piece magnet in axial direction [Fig. 2A-B, dipole antenna 15 and 16 are between end piece magnets 11A-B. See also rest of reference.], and 
	wherein the first transversal-dipole antenna and the second transversal-dipole antenna are radially aligned with the central magnet [Fig. 2A-B, wherein the dipole antennae 15-16 are radially aligned with the central magnet 12. See also rest of reference.].

Regarding claim 18, Reiderman teaches a system comprising: 
	a nuclear magnetic resonance (NMR) sensor comprising 
		a magnet assembly to create a static magnetic field [Fig. 2A-B, wherein the magnet assembly includes 11A-B and 12. See also rest of reference.], and 
		a first transversal-dipole antenna having an azimuthally selective response function to generate a radio frequency (RF) magnetic field [Fig. 2A-B, transversal-dipole antenna 15 and 16. See also rest of reference.]; 
	a processor; and 
	one or more machine-readable media having program code executable by the processor to cause the NMR sensor to:
	initiate azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the first transversal-dipole antenna and the magnet assembly [¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.], wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field [¶0041, wherein the azimuthal selectivity is defined by the magnet assembly and the antenna assembly. See also ¶0026 and rest of reference.]; 
	acquire one or more azimuthally selective NMR signals at the first frequency using the first transversal-dipole antenna [¶0038, wherein multiple frequencies are used. See also rest of reference.].
	Reiderman further teaches a wait time and azimuthally selective excitations [¶0038, wherein waiting for the magnetization to recover is disclosed. ¶0041 and Fig. 3A, wherein the tool generates an azimuthally selective excitation and measurement. See also rest of reference.]; and initiating, after a wait time, a second azimuthally selective NMR excitation at the first frequency using the first transversal-dipole antenna [¶0047 wherein the operation in Fig. 4A-B can be repeated. Therefore, the acquisition at the first frequency can be repeated. ¶0038, wherein a wait time is performed at a first frequency. See also rest of reference.].
	However, Reiderman is silent in teaching wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the NMR excitation.
	Prammer, which is also in the field of NMR teaches, initiating, after a wait time, a second NMR excitation at the first frequency using the antenna, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the first NMR excitation [¶0141, wherein the wait time can be extended so that the new CPMG excitation is started in a favorable time window. Therefore, the wait time will be based on the sequence timing of the first NMR excitation because the sequence timing of the first excitation has to be known and taken into account since the wait time occurs after the first NMR excitation and the wait time is used to start a new measurement in a favorable time window. ¶0157 and ¶0186, wherein the RPM (= instantaneous angular velocity) is measured at the start of Fig. 9 and Fig. 9 is used to determine the length of the wait time according to ¶0186 and Fig. 36. Fig. 9, wherein the RPM is calculated to determine the drill mode (normal, stack-slip, and whirling). ¶0153-0154, wherein wait times are adjusted based on modes. ¶0141, wherein the wait time is also based on the lateral tool motion, therefore wait time is based on the angular position of the NMR sensor. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer because both Reiderman and Prammer teach applying wait times after CPMG pulse sequences and because Prammer teaches that it is known to extend/vary the wait time according to tool motion [Prammer - ¶0006, ¶0141, Fig. 9 and 36], wherein Reiderman also teaches tool motion [Reiderman - ¶0035, ¶0043, ¶0063].

Regarding claim 19, Reiderman and Prammer teach the limitations of claim 18, which this claim depends from.
	Reiderman further teaches wherein the one or more machine-readable media also has program code to cause the NMR sensor to: initiate azimuthally averaged NMR excitation at a second frequency using a second transversal-dipole antenna, wherein the second transversal-dipole antenna has an axially symmetrical response function [¶0015-0016 and ¶0038-0040, wherein the antennae provide axially symmetric responses. The excitations are axially symmetric to provide roundness. Therefore, the antenna provide an averaged NMR excitation. See also ¶0036 of the current application which states that “axial symmetric, i.e. azimuthally averaged.” See also rest of reference.]; and acquire an azimuthally averaged NMR signal at the second frequency [¶0015-0016 and ¶0038-0040, wherein the antennae provide axially symmetric responses. See also rest of reference.].

Regarding claim 20, Reiderman and Prammer teach the limitations of claim 18, which this claim depends from.
	Reiderman further teaches wherein the one or more machine-readable media also has program code to cause the NMR sensor to: initiate azimuthally selective NMR excitation at a third frequency using the first transversal-dipole antenna [¶0038-0039, wherein by acquiring NMR data at multiple frequencies. See also rest of reference.]; and acquire one or more azimuthally selective NMR signals at the third frequency using the first transversal-dipole antenna [¶0038-0039, wherein by acquiring NMR data at multiple frequencies. See also rest of reference.].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Reiderman, in view of previously cited Prammer, and in view of Slade (GB 2,363,848).

Regarding claim 12, Reiderman and Prammer teach the limitations of claim 1, which this claim depends from.
	Reiderman and Prammer further teaches wherein initiating the azimuthally selective NMR excitation at the first frequency comprises generating a CPMG pulse train that includes an excitation pulse and one or more refocusing pulses to produce a spin echo signal [Reiderman - ¶0038, wherein CPMG pulse sequence is used to measure a sub-volume. Prammer - ¶0140. See also rest of both references.].
	However, Reiderman and Prammer are silent in teaching a forced recovery pulse having a same duration and amplitude as the excitation pulse and having a phase of a RF carrier opposite to that of the excitation pulse..
	Slade, which is also in the field of NMR, teaches a forced recovery pulse having a same duration and amplitude as the excitation pulse and having a phase of a RF carrier opposite to that of the excitation pulse [Abstract, Fig. 5C, wherein the forced recovery pulse 260 has the same duration and amplitude but opposite phase (-x) as the excitation pulse. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer with the teachings of Slade because both references teach applying CPMG pulse sequences and because Slade teaches that it is known to apply forced recovery pulses at the end of CPMG pulse sequences to speed up data acquisition and reduce recovery time [Slade – Abstract.]. Reducing recovery time has the advantage of reducing overall acquisition time.

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Reiderman, in view of previously cited Prammer, and in further view of Knizhnik (US 2018/0252839).

Regarding claim 16, Reiderman and Prammer teach the limitations of claim 14, which this claim depends from.
	Reiderman further teaches wherein the second transversal-dipole antenna has a first end and a second end having a length, wherein the first end and the second end are oriented parallel to an axial direction of the NMR sensor, wherein the first end and the second end are separated by a width [See Fig. 2A, see antenna 15 or 16. See also rest of reference.]. 
	However, Reiderman and Prammer are silent in teaching wherein the length is at least 2 times greater than the width.
	Knizhnik, which is also in the field of NMR, teaches wherein the second transversal-dipole antenna has a first end and a second end having a length, wherein the first end and the second end are oriented parallel to an axial direction of the NMR sensor [Fig. 1, wherein the length of antenna 26 is shown, relative to the 2D circumference.], wherein the first end and the second end are separated by a width [Fig. 4B, wherein the width of antenna 26 is shown, relative to the 2D circumference. The width of antenna 26 is less than 1/4th the circumference.], and wherein the length is at least 2 times greater than the width [Fig. 1, wherein the length of antenna 26 is greater than 2 times the width shown in Fig. 4B. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer with the teachings of Knizhnik because all said references teach NMR logging tools that include antennae and because  Knizhnik teaches that it is known in the art for the width of the antenna to be less than 1/4th the circumference of the NMR tool [Knizhnik – Fig. 1 and 4B]. Therefore, it would have been obvious to try dimensioning the antenna with the length is at least 2 times greater than the width to acquire data from different areas of the wellbore.

Regarding claim 17, Reiderman, Prammer, and Knizhnik teach the limitations of claim 16, which this claim depends from.
	However, Reiderman and Prammer are silent in teaching wherein the NMR sensor has a circumference, wherein the width is less than 40% of a length of the circumference.
	Knizhnik, which is also in the field of NMR, teaches wherein the NMR sensor has a circumference, wherein the width is less than 40% of a length of the circumference. [Fig. 4B, wherein the width of antenna 26 is shown, relative to the 2D circumference. The width of antenna 26 is less than 1/4th the circumference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Reiderman and Prammer with the teachings of Knizhnik because all said references teach NMR logging tools that include antennae and because  Knizhnik teaches that it is known in the art for the width of the antenna to be less than 1/4th the circumference of the NMR tool [Knizhnik – Fig. 1 and 4B]. Therefore, it would have been obvious to try dimensioning the antenna with the length is at least 2 times greater than the width to acquire data from different areas of the wellbore.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896